DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 04/28/2020, 06/18/2020 and 03/25/2021 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 04/28/2020 are approved by examiner.

Allowable Subject Matter
5.	Claims 15-46 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination shows a silicon carbide semiconductor device comprising at an ohmic electrode formed on each of the first well regions; a second well region of the second conductivity type, the second well region being formed in the surface layer of the drift layer separately from the first well regions; a source region of the first conductivity type, the source region being formed in a surface layer area of each of the first well regions; a gate insulating film formed on the first well regions; a third separation region of the 15 and 17-31;  or a silicon carbide semiconductor device comprising at least an ohmic electrode formed on each of the first well regions and having an ohmic connection to the first well region; a second well region of the second conductivity type, the second well region being formed in the surface layer of the drift layer separately from the first well regions; a gate insulating film formed on the first well regions; a third separation region of the first conductivity type, the third separation region being formed between the second well region and the first well regions closest to the second well region; a second insulating film formed in contact with the third separation region and an edge portion of the second well region that is closer to the first well regions, the second insulating film being thicker than the gate insulating film; a gate electrode formed on the gate insulating film on the first well regions and the second insulating film in contact with the third separation region; a gate pad connected to the gate electrode and formed above the second well region; and a source electrode electrically connected to the ohmic electrodes, the source electrode having a non-ohmic connection to the second well region through a second contact hole formed on the second well region as recited in claims 16 and 32-46.


Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838